RHODES, J., filed a dissenting opinion, in which BALDRIGE, J., joined.
Argued November 18, 1941.
Claimant in this compensation case, on October 14, 1914 (before the effective date of the Workmen's Compensation Act), sustained an accidental injury in the course of his employment, resulting in the loss of use, for industrial purposes, of his left foot. On March 29, 1938, he sustained a second accidental injury in the course of his employment, necessitating the amputation of his right leg above the knee. It is admitted that, as a result of the combined injuries, he is totally disabled. The referee and the board awarded compensation for the loss of a leg, limited to two hundred and fifty weeks, under Sec. 306(c). On appeal, the Court of Common Pleas, applying the provisions of Sec. 306 (g) of the Act of 1937,1 reversed the board and awarded compensation for total disability, and entered judgment accordingly against the employer and the Second Injury *Page 220 
Reserve Account of the State Workmen's Insurance Fund. The form of the judgment was such that the employer was bound to pay all compensation awarded, but was entitled to be reimbursed from the Second Injury Reserve Account for payments beyond two hundred and fifty weeks to such extent as there might be funds in said account out of which reimbursement could be made. Both the employer and the Second Injury Reserve Account have appealed. Both contend Sec. 306 (g) is unconstitutional because it and Sec. 321,2 which was held unconstitutional by the Supreme Court inRich Hill Coal Co. v. Bashore, 334 Pa. 449, 499, 7 A.2d 302, are interdependent. Rosenfield v. Drake, 112 Pa. Super. 1,5, 170 A. 414; Booth  Flinn, Ltd. v. Miller, 237 Pa. 297,85 A. 457; Statutory Construction Act, 1937, May 28, P.L. 1019, Sec. 55, 46 PS 555. In the alternative, the employer contends its liability is limited to the two hundred and fifty weeks fixed by the board and it should not be made liable for the full amount with a nebulous right to reimbursement from the fund.
The Act of 1937 was an act, inter alia, ". . . . . . providing for the payment of compensation for certain second injuries, . . . . . . out of moneys required to be paid into the State Treasuryby certain employers and insurance carriers in death cases, wherethere are no dependents; . . . . . ." (Italics supplied)
The relevant portions of Sec. 306(g) are: ". . . . . . if an employe, who has previously suffered a major permanent injury, receive an injury compensable under this act which of itself is a permanent injury, . . . . . . compensation for such . . . . . . total disability . . . . . . shall be paid out of the moneysexisting to the credit of the second injury reserve account . .. . . . as follows: (2) . . . . . . an amount equivalent to the difference between the compensation payable for any prior major *Page 221 
permanent injury and the amount payable for total disability under clause (a) of this section. . . . . ." "The employer of any such employee shall be responsible for compensating the injured employe for the second injuries and in the manner prescribed in this subsection, but shall be relieved from the payment of compensation to such employe to the extent such compensation is paid under this subsection out of the second injury reserve account of the State Workmen's Insurance Fund." (Italics supplied)
Sec. 321 provides: "In the case of an employe who dies as the result of an injury received in the course of his employment and who leaves no dependents entitled to receive in excess of fifteen hundred dollars ($1,500) compensation under this act, the employer or his insurance carrier, as the case may be, shall pay the sum of fifteen hundred dollars ($1,500) to the department, or the difference between the amount paid to such dependents and the sum of fifteen hundred dollars ($1,500) . . . . . . (c). . . . . . All amounts credited to the second injury reserve account are hereby appropriated to the department for the payment of the compensation provided in clause (g) of section three hundred and six of this act."
The obvious intention of the Legislature was to change the prior law, under which an employe, who suffered permanent injury which by itself was not totally disabling, was limited to compensation under 306(c), even though, combined with a previous permanent injury, it produced total disability. Lente v. Luci,275 Pa. 217, 119 A. 132. Whether by Sec. 306(g) the employer was intended to be primarily liable for the full amount of compensation payable under it, with the right of reimbursement from the Second Injury Reserve Account, if funds were available, or whether it was intended that the employer's liability, in any event, should be limited to the payment of compensation provided in Sec. 306(c), with the employe looking *Page 222 
exclusively to the Second Injury Reserve Account for any payments of compensation beyond this limit, is not clear. In the view we take of the case, it is not necessary to determine this question. It is our opinion that all of the provisions of Sec. 306(g) are so dependent upon Sec. 321 that the effect of striking down Sec. 321 was to carry with it Sec. 306(g). The title indicates that the act is to provide for payment of compensation for certain second injuries "out of moneys required to be paid into the State Treasury by certain employers and insurance carriers in death cases, where there are no dependents." Although the Legislature made a commendable attempt to relieve injured employes of this particular class, it must be presumed to have had in mind the excessive — perhaps unreasonable — burden of compelling an employer, in effect, to pay compensation for an injury not sustained while in his employ and to have had in mind, as pointed out in Lente v. Luci, supra at p. 224, that it "would mean that thousands of men employed in this Commonwealth who have only one leg, one arm or one eye would be subjected to a very great handicap in the field of labor" and that, "If we hold that, by loss of the other arm, leg or eye, their employer is bound to compensate them for total disability . . . . . . it surely will follow these men will lose their employment. No one will employ such a man when another, without handicap, equally as good, can be secured." Having in mind all these considerations, there are three interdependent aspects of the scheme which the Legislature adopted: (1) The provision by Sec. 321 for the creation of a fund; (2) the provision by Sec. 306(g) for the extra payments to the employe; and (3) the provision of Sec. 306(g) that theultimate burden (regardless of where it first falls) for the excess payments would fall on the fund and not on the particular employer for whom the employe was working at the time of his second injury. Without all *Page 223 
these features, it is unreasonable to suppose the Legislature would have intended any of them.
The court below placed considerable stress on the fact that the Second Injury Reserve Account is composed of funds from three sources: (1) contributions under Sec. 321; (2) payment of fines and penalties under Sec. 504;3 and (3) appropriations by the Commonwealth under Sec. 7(b) of the Occupational Disease Compensation Act.4 But the difficulty is that appropriations under Sec. 7(b) are expressly limited to the payment of claims for occupational diseases and, although there seems to be no such restriction with regard to the use of the funds paid in by fines and penalties, such funds were clearly never intended to be adequate.
The judgment against the Second Injury Reserve Account in No. 24 is reversed. The judgment against the Reading Company in No. 22 is reversed and the record is remanded with the direction that the court enter judgment for claimant on the award of the Workmen's Compensation Board.
1 June 4, P.L. 1552, Sec. 306(g), 77 PS 652.
2 Act of 1937, June 4, P.L. 1552, Sec. 321, 77 PS 673.
3 Act of 1937, June 4, P.L. 1552, Sec. 504, 77 PS 1022a.
4 Act of 1937, July 2, P.L. 2714, Sec. 7(b), 77 PS 1107(b).